Citation Nr: 1704909	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  10-39 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a liver disability.

3.  Entitlement to service connection for a kidney disability.

4.  Entitlement to service connection for a heart disability.

5.  Entitlement to service connection for a mouth disability.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to a compensable rating for tuberculosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1953 to January 1955.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Baltimore, Maryland Department of Veterans Affairs (VA) Regional Office (RO).  In August 2016, a Central Office hearing was held before the undersigned; a transcript is in the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for liver, kidney, and heart disabilities and for an increased rating for tuberculosis, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus had its onset in service and has persisted since.




CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the claim being decided. However, inasmuch as this decision grants the benefit sought, there is no reason to belabor its impact on the matter; any notice or duty to assist omission is harmless. Whether the Veteran received adequate notice at the hearing before the undersigned is also rendered moot.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises or in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran claims his tinnitus began during his active duty service as a result of noise trauma he sustained therein.  His DD Form 214 shows that he served in a field artillery battalion.  His exposure to noise trauma in service is not in dispute.

His October 1952 service enlistment and January 1955 service separation reports of medical examination showed normal hearing by whispered voice test.  A January 1954 service treatment record notes the Veteran's complaint of painful ears after firing 155 howitzers.  A June 1955 VA treatment record shows the Veteran requested treatment for "defective hearing" and his complaint of stopped up hearing during bad weather.

In a September 2008 statement, the Veteran reported that he experienced ringing in his ears during service.  He confirmed this in a statement received in October 2010.  

On January 2011 VA audiology examination, the Veteran reported that his right ear tinnitus began during service and now occurs twice per month and lasts eight to 10 hours.  The examiner opined that tinnitus is at least as likely as not a symptom associated with the Veteran's hearing loss; however, the examiner did not opine as to whether such was due to service since she did not review the Veteran's claims file.

An April 2011 rating decision granted service connection for bilateral hearing loss, rated 0 percent, effective October 6, 2010. [A March 2015 rating decision subsequently increased the rating to 20 percent, effective June 18, 2013.]

On March 2011 VA audiological examination, the examiner determined that the Veteran sustained noise injuries that were not recognized during service or during VA treatment in 1955.  He noted that the emergence of tinnitus is frequently associated with progressive hearing loss and opined that it is at least as likely as not that the Veteran's tinnitus is related to his military service.

On June 2013 private examination, the examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss.  A June 2013 private treatment record confirms that tinnitus is usually due to hearing loss.  

On March 2015 VA hearing loss and tinnitus examination, the Veteran reported longstanding bilateral tinnitus with onset reported during service.  He further explained that his tinnitus is constant and has become more frequent and louder in the past several years.  The examiner opined that the Veteran's tinnitus is at least as likely as not related to his hearing loss and to service.

During his August 2016 hearing, the Veteran testified that his tinnitus began "right after" service and has persisted since.

On longitudinal review of the record, the Board finds that the evidence overwhelmingly supports the Veteran's claim.  As was noted above, it is not in dispute that he has tinnitus, and that he was exposed to noise trauma in service.  He is competent to observe that he has experienced tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002).   The record provides no basis for rejecting his accounts of the tinnitus beginning in service and persisting since as not credible, and every VA and private audiological evaluation supports this claim, finding that the Veteran's tinnitus is due to service or is associated with his service-connected hearing loss.  Accordingly, the Board concludes that service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran with respect to his remaining claims.  Specifically, the Board finds that the record available for appellate review is inadequately developed as records clearly pertinent to the issues at hand have not been sought and remain outstanding.   In testimony during the August 2016 hearing, the Veteran testified that he received treatment from Kaiser Permanente for the disabilities remaining on appeal.  The most recent treatment record from Kaiser Permanente is dated July 2013.  Accordingly, the complete clinical records of all such treatment must be obtained.  Additionally, the most recent VA treatment records associated with the record are from February 2010.  Updated records of any VA treatment the Veteran received for the disabilities on appeal may contain pertinent information, are constructively of record, and must be obtained.  



The Veteran seeks an increased rating for his service-connected tuberculosis.  He also seeks service connection for a liver, heart, and kidney disability due to his service-connected tuberculosis.  The Veteran was last provided a VA pulmonary tuberculosis examination in October 2008, more than eight years ago.  He has alleged in statements and testimony that his service-connected tuberculosis has increased in severity.  Accordingly, a contemporaneous examination to assess the severity of his service-connected tuberculosis is necessary.

The issues of service connection for liver, kidney, and heart disabilities are inextricably intertwined with the Veteran's increased rating claim for his service-connected tuberculosis (in light of the secondary service connection theory of entitlement presented).  Therefore, consideration of those claims must be deferred pending resolution of the increased rating claim for service-connected tuberculosis. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Additionally, the Board notes that the Veteran indicated in August 2016 testimony that he would submit more information or evidence in support of his appeal.  To date, no additional evidence has been received.  As these claims are being remanded anyway, the Veteran will have an additional opportunity to submit such information or evidence.

Additional Considerations

The Board also notes that the Veteran filed a notice of disagreement with respect to a March 2015 rating decision that denied service connection for a mouth disability and for PTSD.  The record does not show a statement of the case (SOC) has been issued in those matters.  In such circumstances, the Board is required to remand the matters for issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238 (1999).  [These matters are not now yet fully before the Board, and will be so only if the Veteran timely files a substantive appeal after an SOC is issued.]




Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment he has received for the disabilities on appeal (records of which are not already associated with the claims file or established to be unavailable), and to provide all releases necessary for VA to secure the complete clinical records of all such treatment or evaluation, to specifically include releases for Kaiser Permanente. If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received. 

2. The AOJ should obtain for the record complete clinical records of all VA evaluations and treatment the Veteran has received for the disabilities on appeal (i.e., update to the present all records of VA evaluations and treatment for his service-connected tuberculosis and for his liver, heart, and kidney disabilities from all VAMCs).

3. Thereafter, schedule the Veteran for a VA examination to determine the current severity of his service-connected pulmonary tuberculosis and the nature and etiology of his liver, kidney, and heart disabilities.  The claims file and a copy of this remand must be provided to the examiner for review. 

(a)  With respect to the Veteran's service-connected tuberculosis, all appropriate testing should be conducted, and all clinical manifestations of the service-connected pulmonary tuberculosis should be reported in detail, specifically including pulmonary function test studies and post-bronchodilator results.  All clinical findings should be reported in detail.  The results of FEV-1, FEV-1/FVC, and DLCO (SB) must be specifically reported, and if unobtainable, the reason such results are unobtainable should be explained.

(b) With respect to the Veteran's claims of service connection, please identify the Veteran's heart, liver, and kidney disabilities by diagnosis(es).

(c) Please identify the likely cause for each disability diagnosed.  Specifically, is it at least as likely as not (defined as a 50% or greater probability) that such disability (i) is related to service or (ii) was caused or aggravated (the opinion must specifically discuss the concept of aggravation, and "aggravation" means the disability increased in severity beyond its natural progression) by his service-connected tuberculosis? If neither, please identify the causal factor(s) considered more likely for each diagnosed disability.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If separate examinations are necessary to determine the questions presented, such should be arranged.

4. Then, the AOJ should review its determinations on the claims of service connection for a mouth disability and for PTSD, arrange for any further development indicated (including contemporaneous examinations, if indicated) and issue an appropriate SOC in these matters. The Veteran and his representative should be advised of the time afforded for perfecting an appeal in these matters, and opportunity to do so. If that occurs, these matters should also be returned to the Board for appellate review.

5. The AOJ should then review the record and re-adjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


